PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4302


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

FREDDIE GRANT,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cr-00729-CMC-1)


Argued:   March 26, 2014                   Decided:   June 3, 2014


Before TRAXLER, Chief Judge, FLOYD, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by published opinion.    Judge Floyd wrote the opinion,
in which Chief Judge Traxler and Senior Judge Hamilton joined.


ARGUED: Joshua Snow Kendrick, KENDRICK & LEONARD, P.C.,
Greenville, South Carolina, for Appellant.        Stacey Denise
Haynes, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee. ON BRIEF: Beth Drake, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.
FLOYD, Circuit Judge:

      A    jury    found    Appellant        Freddie      Grant    guilty    of       being    a

felon      in     possession     of     ammunition.           The     district           court

classified Grant as an armed career criminal, in part due to two

general     court-martial         convictions          for    violent       crimes,        and

calculated his Sentencing Guidelines range accordingly.                                  Grant

now   appeals,       contending       that    we     should   vacate        his       sentence

because     the    district     court    erred       by    using    the     court-martial

convictions to classify him as an armed career criminal.                                   For

the reasons we outline below, we affirm.



                                             I.

      On        August   18,     2012,       the     Richland       County        Sheriff’s

Department (RCSD) in Columbia, South Carolina, received a report

that a fifteen-year-old girl had disappeared.                         RCSD identified

Grant as a suspect in the disappearance and obtained a search

warrant for his home in Elgin, South Carolina.                            When RCSD and

the     Elgin      Police   Department            executed    the    search           warrant,

investigators seized two boxes of ammunition, which federal law

prohibited        Grant—a      felon—from         possessing.         See        18     U.S.C.

§§ 922(g)(1); 924(a)(2), (e).                 On August 26, 2012, the Federal

Bureau     of    Investigation     arrested         Grant    for    being    a    felon       in

possession of ammunition, and a grand jury ultimately returned

an indictment charging him with the same offense.

                                              2
     A jury convicted Grant on January 15, 2013.                              A probation

officer prepared a Presentence Investigation Report (PSR), which

identified    Grant       as   an   armed       career    criminal         due    to    two

convictions       for     violent    felonies       and    one          conviction      for

possession    with       intent     to    distribute      cocaine.              The    drug

conviction is not at issue in this case.                  The two violent felony

convictions occurred in 1980, while Grant was in Korea serving

in the Army.       First, a general court-martial 1 convicted Grant of

assault by inflicting grievous bodily harm, in violation of UCMJ

article 128, after he cut a fellow servicemember on the face

with a razor blade.            See 10 U.S.C. § 928(b)(2).                      Second, a

general     court-martial         convicted       Grant        of       kidnapping,      in

violation    of    UCMJ    article       134.     See     id.       §   934    (catch-all

provision).        Grant’s     kidnapping        conviction         stemmed      from    an

incident during which he overtook two military officials who

were transporting him while he was in custody for the assault.

Grant    wrested    an    assault    rifle      from     one    of      the    officials,

     1
       The Uniform Code of Military Justice (UCMJ) provides for
three types of courts-martial:    general, special, and summary.
10 U.S.C. § 816.   A general court-martial is the highest court
level and has jurisdiction to try individuals for all crimes
outlined in the UCMJ, including capital crimes.      Id. § 818.
Special courts-martial can try individuals for noncapital UCMJ
offenses but are limited in the types of punishment they may
impose.    For example, special courts-martial cannot require
dishonorable discharge.    Id. § 819.     Summary courts-martial
adjudicate relatively minor offenses and have jurisdiction over
enlisted individuals, not military officers. Id. § 820.



                                           3
kidnapped the officials at gunpoint, and forced them to drive to

another     location.          Due     to     these       convictions,         Grant     was

dishonorably discharged from the Army and sentenced to eight

years     and    nine   months’      hard         labor    at     the    United      States

Disciplinary Barracks in Fort Leavenworth, Kansas.

     The PSR assigned Grant an offense level of 33.                                  Due to

Grant’s classification as an armed career criminal, his criminal

history category increased from I to IV.                          These calculations

resulted in a Sentencing Guidelines range of 188 to 235 months’

imprisonment.        After the district court considered the 18 U.S.C.

§   3553(a)       factors,     it      sentenced          Grant     to    212     months’

imprisonment.



                                            II.

     Pursuant to the Armed Career Criminal Act (ACCA), 18 U.S.C.

§ 924(e), and section 4B1.4 of the Guidelines, an individual who

violates § 922(g) and has “three previous convictions by any

court referred to in section 922(g)(1) . . . for a violent

felony    or     a   serious    drug        offense,      or    both,     committed      on

occasions       different    from    one     another”      qualifies      as    an     armed

career criminal.        18 U.S.C. § 924(e)(1) (emphasis added).                        Grant

contends that his court-martial convictions do not constitute

predicate convictions for enhancements under the ACCA because a

general court-martial does not constitute “any court.”                            We have

                                             4
jurisdiction under 28 U.S.C. § 1291 and review de novo the legal

conclusions underpinning the district court’s determination that

Grant is an armed career criminal.                   See United States v. Davis,

689 F.3d 349, 355 (4th Cir. 2012) (per curiam).

       In support of his argument that a general court-martial is

not “any court” under the ACCA, Grant relies primarily on the

Supreme Court’s decision in Small v. United States, 544 U.S. 385

(2005).       Small      addressed     whether      a   conviction         in   a   Japanese

court could serve as the felony underlying a conviction pursuant

to    18   U.S.C.    §    922(g)(1),     which      makes     it       “unlawful    for   any

person . . . who has previously been convicted in any court of[]

a    crime   punishable      by    imprisonment         for   a    term    exceeding      one

year” to possess a firearm.                See 544 U.S. at 387.                 Because the

ACCA provision at issue in this case invokes “any court referred

to    in     section       922(g)(1),”        18    U.S.C.         §    924(e),     courts’

interpretations of § 922(g)(1) are relevant here.

       The Court began its analysis in Small by noting that “even

though the word ‘any’ demands a broad interpretation, we must

look beyond that word itself” to ascertain the meaning of “any

court.” 544 U.S. at 388.          To frame this linguistic inquiry, the

Court relied on “the legal presumption that Congress ordinarily

intends      its    statutes      to   have   domestic,       not       extraterritorial,

application.”            Id. at 388-89.            The Court then explained how

“foreign      convictions         differ      from      domestic         convictions      in

                                              5
important    ways.”      Id.     at    389.            First,   other       countries       may

criminalize conduct that is legal in the United States.                                     Id.

Second,    foreign    legal     systems          may    be    “inconsistent         with     an

American    understanding       of    fairness.”              For    example,       they    may

treat men and women differently in important respects.                                Id. at

389-90.      And    third,    foreign     courts          may    punish      conduct       more

severely than domestic courts would punish the same conduct.

See id. at 390.        Due to these potential differences, the Court

concluded that foreign courts “somewhat less reliably identif[y]

dangerous        individuals,”        and,        therefore,           determined          that

utilizing    foreign    convictions          under       §    922(g)(1)       contradicted

that provision’s aim.         See id.

       In addition to relying on these differences between foreign

and domestic convictions, the Court noted that other provisions

in the same statutory scheme as § 922(g)(1) demonstrated that

Congress intended to limit “any court” to domestic courts.                                 See

id. at 391-92.        For example, § 921(a)(20)(A) allows individuals

to possess guns after they commit “Federal or State” antitrust

or    business     regulatory    offenses.              Id.     at    391.      The     Court

reasoned    that    reading     “any    court”          to    include       foreign   courts

would    allow     individuals       convicted          of    domestic       antitrust      or

business     regulatory       crimes      to       possess           guns     but     prevent

individuals with equivalent foreign convictions from doing so.

Id.     Due to the differences between foreign and domestic courts,

                                             6
and because provisions such as § 921(a)(20)(A) illustrated that

Congress did not intend for § 922(g)(1) to encompass foreign

convictions, the Court held that “any court” did not include

foreign courts.         Id. at 394.

       Grant contends that some of the same reasons that led the

Supreme Court not to view a foreign court as “any court” under

§ 922(g)(1) support not considering a general court-martial as

“any court” under the ACCA.                 Specifically, Grant argues that,

just    as    there    are     differences         between      foreign     and     domestic

courts that justify not precluding individuals from possessing

firearms      based    on    their     foreign       convictions,         there   are   also

differences between general courts-martial and civilian courts

that    warrant       not      classifying         individuals       as     armed    career

criminals due to their military convictions.                         In essence, Grant

contends       that    these     differences         render     courts-martial,         like

foreign courts, “inconsistent with an American understanding of

fairness.”        Small, 544 U.S. at 389.

       Military       courts    draw    their       constitutional        authority     from

Article I rather than Article III.                        See O’Callahan v. Parker,

395 U.S. 258,    261-62     (1969),      overruled        on   other    grounds       by

Solorio      v.   United     States,     483 U.S. 435   (1987).       A     military

officer       must    convene    a     general      court-martial,         over     which   a

military officer presides.                10 U.S.C. §§ 822(a); 825(a)-(b).

“Substantially different rules of evidence and procedure apply

                                               7
in military trials.”          O’Callahan, 395 U.S. at 264.              Notably, a

general   court-martial—in       contrast      to   a   civilian   jury—is      not

necessarily comprised of the accused’s peers.                   When a general

court-martial tries an enlisted servicemember on active duty,

the    court-martial     need    not     include    enlisted     servicemembers

unless the accused so requests.               Even then, the UCMJ requires

that   enlisted   servicemembers        comprise     only     one-third    of   the

panel.    See 10 U.S.C. § 825(c)(1).                Commissioned officers on

active duty are always eligible to serve on courts-martial.                     Id.

§ 825(a).     Courts-martial in noncapital cases may convict if

two-thirds of the panel members agree, id. § 852(b), but, like

civilian courts,       they   must     find   the   accused    guilty     beyond   a

reasonable doubt, id. § 851(c)(1).             The Supreme Court attributed

these differences between courts-martial and civilian courts to

the fact that “it is the primary business of armies and navies

to fight or be ready to fight wars should the occasion arise,”

rendering the “trial of soldiers to maintain discipline . . .

merely incidental to an army’s primary fighting function.”                      See

O’Callahan, 395 U.S. at 262-65 (quoting United States ex rel.

Toth v. Quarles, 350 U.S. 11, 17-18 (1955)).

       Despite these contrasts between courts-martial and civilian

courts, two of our sister circuits have held that courts-martial

constitute courts under the ACCA and § 922(g)(1).                       In United

States v. Martinez, 122 F.3d 421 (7th Cir. 1997), the Seventh

                                         8
Circuit determined that a court-martial was a court for purposes

of the ACCA for three reasons.               First, relying on the dictionary

definition      of    the   word   “any,”       the   court    concluded        that   “the

adjective ‘any’ expand[ed] the term ‘court’” to encompass all

courts, including courts-martial.                 See id. at 424.               But, as we

explain      above,     Small    now     forecloses     this     line      of    reasoning

because, in that case, the Supreme Court viewed “any” as an

ambiguous term.         Second, the Seventh Circuit explained that the

Sentencing Guidelines provide that “[s]entences resulting from

military offenses are counted if imposed by a general or special

court[-]martial.”           Id. (quoting U.S.S.G. § 4A1.2(g)).                    However,

that       Guidelines    provision       applies      to   the    instructions          for

computing       a     defendant’s         criminal      history,        not       to   the

instructions for determining which defendants qualify as career

offenders. 2        See U.S.S.G. § 4A1.2.             Third, the court relied on

the Sixth Circuit’s decision in United States v. Lee, 428 F.2d
917 (6th Cir. 1970).             Martinez, 122 F.3d at 424.                 In Lee, the

court explained that the judgments of courts-martial “are to ‘be

accorded      the     finality     and    conclusiveness         as   to    the     issues


       2
       At the time that the Supreme Court decided Small, the same
provision specified that “[s]entences resulting from foreign
convictions are not counted, but may be considered under § 4A1.3
(Adequacy of Criminal History Category).”      Accordingly, Small
would have been unnecessary if these criminal history principles
applied to § 922(g).



                                            9
involved which attend the judgments of a civil court in a case

of which it may legally take cognizance.’” 428 F.2d at 920

(quoting Grafton v. United States, 206 U.S. 333, 345 (1907)).

       The Ninth Circuit concluded that courts-martial qualify as

courts under § 922(g)(1) in United States v. MacDonald, 992 F.2d
967    (9th   Cir.   1993).      Like       the       Seventh      Circuit,     the    Ninth

Circuit relied on Lee for the proposition that general courts-

martial are within the purview of “any court.”                          See id. at 969-

70.    The Ninth Circuit also based its decision on cases, which

Small overruled, holding that foreign convictions can support

felon-in-possession         charges.          Id.      at     968.       In    sum,    Small

diminishes     the    degree    to    which      we    can    turn      to    Martinez    and

MacDonald for guidance as we decide this case.

       Because the Supreme Court indicated that “any court” has an

ambiguous meaning, we may rely on other signals of congressional

intent, such as the legislative history, to interpret the ACCA.

See CGM, LLC v. BellSouth Telecomms., Inc., 664 F.3d 46, 53 (4th

Cir.    2011).       When   Congress        passed      the     ACCA,    it    noted     that

“[s]tatistics        indicate        that     nearly          25     million      American

households—3 out of every 10—were affected by crimes involving

theft or violence.          It has also become increasingly clear that a

large percentage of these crimes are committed by a very small

percentage of repeat offenders.”                  H.R. Rep. No. 98-1073, at 1,



                                            10
reprinted in 1984 U.S.C.C.A.N. 3661, 3661. 3            Congress enacted the

ACCA       “to   increase    the   participation   of     the   federal   law

enforcement system in efforts to curb armed, habitual (career)

criminals.”        Id.      The Supreme Court summarized how the ACCA

achieves Congress’s goal in Begay v. United States:

       As suggested by its title, the Armed Career Criminal
       Act focuses upon the special danger created when a
       particular type of offender—a violent criminal or drug
       trafficker—possesses a gun.    In order to determine
       which offenders fall into this category, the Act looks
       to past crimes.      This is because an offender’s
       criminal history is relevant to the question whether
       he is a career criminal, or, more precisely, to the
       kind or degree of danger the offender would pose were
       he to possess a gun.

553 U.S. 137, 146 (2008) (citation omitted).               Including court-

martial convictions for violent felonies in the armed career

criminal tabulation furthers Congress’s objective of identifying

and deterring career offenders.


       3
       This legislative history stems from an earlier incarnation
of the statute, which imposed stiffer penalties when the
defendant had three previous convictions for robbery or
burglary.   See Armed Career Criminal Act of 1984, Pub. L. No.
98-473, § 1802, 98 Stat. 1937. It did not premise armed career
criminal classification on violent felonies or drug offenses.
However, the same concerns that motivated the original statute
spurred Congress’s decision to expand what crimes could serve as
predicate offenses under the ACCA. See Taylor v. United States,
495 U.S. 575, 587-88 (1990) (“[T]hroughout the history of the
enhancement provision, Congress focused its efforts on career
offenders—those who commit a large number of fairly serious
crimes as their means of livelihood, and who, because they
possess weapons, present at least a potential threat of harm to
persons.”).



                                       11
     The concerns that the Supreme Court raised in Small do not

compel us to deviate from the outcome that legislative history

supports.        Grant has not highlighted any ways in which using

violent felony convictions by general courts-martial to classify

individuals as armed career criminals would conflict with the

ACCA’s provisions.             Although Grant correctly identifies several

dissimilarities            between        courts-martial         and     civilian    courts,

these differences do not rise to the level of the contrasts

between domestic and foreign courts that Small highlighted.                                 For

instance,       in     support       of    its    conclusion        that     foreign      legal

systems may be “inconsistent with an American understanding of

fairness,”       the       Supreme    Court      quoted      a   report     from    the   U.S.

Department of State “describing failures of ‘due process’ and

citing examples in which ‘the testimony of one man equals that

of two women.’”             Small, 544 U.S. at 389-90.                     In light of the

extreme    examples         the   Court        used   and    the    lack    of   incongruity

between court-martial convictions and the statutory scheme at

issue,    we    doubt       the   Supreme        Court      would    interpret      Small    to

prevent court-martial convictions from qualifying as predicate

offenses under the ACCA.              We consequently decline to do so.



                                               III.

     For       these       reasons,       we   agree     with      the   district      court’s

decision    to       use    Grant’s       general      court-martial        convictions      to

                                                 12
classify him as an armed career criminal.   We therefore affirm

Grant’s sentence.

                                                       AFFIRMED




                              13